11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Christopher Perricone,                       * From the 29th District Court
                                               of Palo Pinto County,
                                               Trial Court No. C49295.

Vs. No. 11-21-00022-CV                       * March 18, 2021

Katie Beth Perricone,                        * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has considered Christopher Perricone’s unopposed motion to
dismiss this appeal and concludes that the motion should be granted. Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against Christopher Perricone.